Title: From Alexander Hamilton to Major Richard Platt, [28 April 1781]
From: Hamilton, Alexander
To: Platt, Richard



[De Peyster’s Point, New York, April 28, 1781]
Dr. Sir

I will be obliged to you to give orders to have the following articles made for me
a small table 4½ feet long 3½ wide for a dining table
2 small Kegs
2 a size larger
2 piggons
If you can spare an artificer for a day at my quarters, he will be of use to me. I should also be glad if it could be done without inconvenience to have a light boat which two persons could manage.
Yrs.
A Hamilton
De Peysters Point April 28. 81
Major Plat

